EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 3, line 3, in the phrase “and a X-ray”, replacing the word “a” with --an--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 2008/0043919) discloses a combined machine head (figs. 2-3), comprising: a housing, having an enclosed cavity (13); an X-ray tube (21), arranged in the enclosed cavity; and a pump (111) and a pipe (77), arranged in the enclosed cavity; wherein the pump is arranged on one side away from an anode (43) of the X-ray tube, the pipe has a first end connected with an outlet of the pump and a second end extending to be near the anode of the X-ray tube (fig. 2); or the pump is arranged near the anode of the X-ray tube, the pipe has a first end connected to an inlet of the pump and a second end extending to one side away from the anode of the X-ray tube; wherein the housing comprises a cover plate (e.g., 65) and a housing body (e.g., 71), and the combined machine head further comprises: a first insulating barrier (fig. 2: wall between 111 and 21) arranged in the enclosed cavity (13) and dividing the enclosed cavity into a first cavity (with 21) and a second cavity (with 111) which are communicated (for oil to pass through); the cover plate (65) is located on a side wall of the first cavity (with 21); the X-ray tube (21) is arranged in the first cavity; and the pump (111) is arranged on one side of the second cavity away from the anode (43) of the X-ray tube (21). 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884